 STATE CHEMICAL COMPANY455StateChemical CompanyandTeamsters LocalUnion No. 577,Southern Conference of Teamsters,affiliatedwith the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America.Case 16-CA-2732June 30, 1967DECISION AND ORDERBY' CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND JENKINSOn March 14, 1967, Trial Examiner John M.Dyer issued his Decision in the above-entitledproceeding, finding that theRespondent hadengaged in and was engaging in certain unfairlabor practices and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.He further found that the Respondent had notengaged in certain other unfair labor practices al-leged in the complaint, and recommended that suchallegations be dismissed, as set forth in the attachedDecision. Thereafter, the Respondent filed excep-tions and a brief in support thereof, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and fords that noprejudicial error was committed. The rulings arehereby afffirmed. The Board has considered theTrial Examiner's Decision, the Respondent's ex-ceptions, briefs, and the entire record in this case,and hereby adopts the Trial Examiner's findings,conclusions,and recommendations, except asmodified herein.1.The Trial Examiner found, and we agree, thatthe Respondent violated Section 8(a)(1) of the Actby threatening employee Madden with dischargebecause of his union activities and by interrogatingother employees concerning their union member-ship.2.The Trial Examiner also found, and we agree,that the Respondent discharged employee Maddentodiscouragemembership in the Union, andthereby violated Section 8(a)(3) and (1) of theAct.'3.We agree with the Trial Examiner's findingthat the Respondent discriminatorily promulgatedand enforced a no-solicitation rule against union or-ganizing- in the plant in violation of Section 8(a)(1)of the Act. However, in reaching this conclusion,we rely solely on the ground that the recordevidence establishes that the rule in question waspromulgated and enforced for a discriminatory pur-pose.The record shows that the Respondent has al-ways permitted solicitations of various kinds to beconducted in the plant during working hours, in-cluding commercial solicitations and solicitationsfor such things as baseball and football pools, andhas not prohibited its employees from talking aboutany subject during their working time. The rule inquestion was first promulgated on July 13, 1967,while an election proceeding was pending, in theform of an oral instruction given by Plant ManagerCarter to employee Alexander, who was then theleading union adherent in the plant. Carter directedAlexander not to engage in any talk or solicitationfor or against the Union during working time; and,2 days later at an employee meeting, Carter ex-tended that rule to all employees. One week later,Carter again warned Alexander about soliciting forthe Union; and, on July 22, the Respondent againinstructed all - employees that there was to be notalkingabout the Union. At the hearing, theRespondent contended that the purpose of its rulewas not to prohibit union solicitation as such, butonly to prohibit harassment of any kind. The TrialExaminer, however, rejected that defense, findingthat in fact the rule was directed solely at union talkand solicitation, which Respondent equated withharassment, and we agree.Although a rule prohibiting union solicitationwhich is limited to employees' worktime ispresumed to be valid, the presumption of validitymay be rebutted by a showing that the rule wasadopted for a discriminatory purpose.2 In the in-stant case, we are satisfied that the General Coun-sel made outa prima faciecase rebutting the pre-sumption of validity by proving the following: (1)the ban was promulgated at a time of intensiveunion activity and was specifically directed in thefirst instance at a known union adherent; (2) theRespondent permitted solicitaions of other kindsduringworktime; and (3) the Respondent washostile to union organizational efforts, as reflectedby its conduct hereinabove found violative of Sec-tion 8(a)(1) and (3). Under these circumstances, itwas incumbent upon the Respondent to show thatthe rule, although limited to union talk and solicita-tion, was nevertheless required in order to maintainproduction or discipline. This the Respondent did1In so finding, we do not adopt the Trial Examiner's observations relat-ing to certain remarks made by Respondent's counsel about an affidavitduring the course of the hearing, as we consider these remarks too equivo-cal to require the interpretation placed on them by the Examiner.Although we do not draw the Trial Examiner's inference from such re-marks, we are nevertheless satisfied from the Examiner's credibilityevaluations based on other considerations, as well as from our own carefulreview of the record,that the Examiner's subsidiary and ultimate findingsof fact with regard to the discharge of Madden are amply supported.2SeeWalton Manufacturing Company,126 NLRB 697, enfd. 289F.2d 177 (C.A. 5).166 NLRB No. 60 456DECISIONSOF NATIONALLABOR RELATIONS BOARDnot do. We find, therefore, that the Respondent'spromulgation and enforcement of the rule prohibit-ing only solicitations and discussions relating to theUnion was motivated, not by a purposeto maintainproduction and discipline, but by a purpose to inter-fere with the employees' right of self-organization,and thus violatedSection 8(a)(1) of the Act.3ORDERPursuant to Section 10(c) of the National Rela-tionsAct, as amended, the `National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner as modified below andhereby orders that the Respondent, State ChemicalCompany, Amarillo, Texas, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, as somodified.1.Substitute for paragraph 1(b) of the Trial Ex-aminer's Recommended Order the following para-graph:"(b)Promulgatingand enforcing any ruleprohibiting union solicitation on company time,while permitting other types of solicitation on com-pany time, where the purpose thereof is to interferewith union organization."2.Substitute for the second indented paragraphof the notice attached to the Trial Examiner's Deci-sion, the following paragraph:WE WILL NOT promulgate or enforce anyruleagainst union solicitation on companytime, while permitting other types of solicita-tion on company time, where the purpose ofsuch rule is to interfere with union organiza-tion.3.Add the following as paragraph 2(b) to theTrial Examiner's Recommended Order, renumber-ing the present paragraph 2(b) and all succeedingparagraphs:"(b)Notify the above-named employee ifpresently serving in the Armed Forces of theUnited States of his right to full reinstatement, uponapplication, in accordance with the Selective Ser-vice Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces."4.Add the following immediately below thesignature line at the bottom of the notice attachedto the Trial Examiner's Decision:Note:We will notify the above-named em-ployee if presently serving in the ArmedForces of the United States of his right to fullreinstatement upon application in accordancewith the Selective Service Act and the Univer-salMilitaryTraining and Service Act, asamended, after discharge from the ArmedForces.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBefore JOHN M. DYER, Trial Examiner: Following an8(a)(1) and (3) charge filed July 7, 1966,1 by TeamstersLocal Union No. 577, Southern Conference of Team-sters, affilated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica (herein called the Union), the General Counselon August 23, issued a complaint alleging that StateChemical Company (herein variously called Respondent,State Chemical, or the Company) violated Section 8(a)(3)by discharging Lanny E. Madden on June 28, and vio-lated Section 8(a)(1) during June and July by various actsand statements of General Manager James H. Carter andWarehouse Supervisor C. V. Burns. Respondent ad-mitted the requisite commerce allegations and the super-visory status of its general manager and warehouse super-visor and that it discharged Lanny Madden on June 28,but denied that it had violated the Act. During the hear-ing, held before me on October 13 and November 14 and15, all parties were accorded full opportunity to examineand cross-examine witnesses and briefs filed by Respond-ent and the General Counsel have been received andconsidered.On the complete record in this case, and on my evalua-tion of the reliability of the witnesses based both on theevidence received and my observation of their demeanor,Imake the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESS AND THE LABORORGANIZATIONRespondent is a Texas corporation engaged in themanufacture and distribution of chemicals with its prin-cipal office, warehouse, and plant in Amarillo, Texas (theonly installation involved in this proceeding), from whichitannually ships products valued in excess of $50,000directly to customers located outside the State of Texasand annually receives materials valued in excess of$50,000 directly from points outside the State of Texas.Respondent admits, and I find, that Respondent is en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.Respondent admits and I find that the Union herein isa labor organization within the meaning of the Act.II.THE UNFAIR LABOR PRACTICESA. Background and IssuesJames H. Carter is Respondent's general manager andsalesmanager, being responsible for the sales division,the manufacturing division, and the distribution divisionwhich encompasses the warehouse and trucking system.UnderCarterareAssistantManager R.Roby,Warehouse Superintendent Venus Burns, and PlantMaintenance Man Frank Wilson. The Company has ap-proximately 12 office employees, 8 salesmen, and 10 to15 employees in the warehouse and manufacturing divi-sions. The main warehouse is about half a block long and3 SeeWm. H. Block,150 NLRB 341,Pepsi Cola Bottlers of Miami,Inc.,155 NLRB 527,Serv-Air, Inc.,161 NLRB 382.'All dates herein occurred in 1966 unless specifically noted otherwise STATE CHEMICAL COMPANY457about a quarter of a block wide, consisting of three levels.Raw materials are stocked in the basement and orders areput together on the main level where terminal facilitiesand the office are located. The laundry and drycleaningsupplies and other departments such as notions are on theupper level.Lanny Madden started with Respondent as a citydelivery boy and thereafter worked part time in thesmelter for several years. LaterMadden became asalesman and was on the road except for weekends. Hetestified that since his small daughter remained upsetbecause she didn't understand why he was continuouslyaway from home, he decided he could no longer be asalesman and asked General Manager Carter to relievehim of the job. Carter placed Madden in the warehouse asa stock and inventory clerk where he remained for 2-1/2years until his discharge. He continued to be paid at hissalesman'srate of $400 per month or $1.78 per hour,which exceeded the hourly rate paid other stock clerks inthe warehouse. Madden requested but did not receive anyraises as a stock clerk, usually being given the answer thathe would have to wait until the other clerks were broughtnearer his rate.Madden's warehouse job consisted of filling orders,checking the amount of stock on hand, and notingit on in-ventory cards. The purchasingagent,relying on the in-ventory cards kept by the stock clerks, would requisitionadditional supplies and materials which he thought wereneeded to maintain a proper inventory. Madden was toldwhen he made a mistakein countingthe inventory andon occasion was kidded about being late to work butnever received a reprimand or warning about his work 2 orhabits and was never threatened with disciplinary action.Madden testified that he had received praise for his workfromWarehouse Superintendent Burns and GeneralManager Carter and Carter acknowledged that Maddenhad been a "very, very good employee," but stated thathis work deteriorated in the year prior to his discharge.In May, Madden asked Carter for a raise and was givenCarter's "usual" reply to wait until the end of the fiscalyear and they would see what could be done. After thefiscal year closed, Madden askedagainand was told byCarter that he was paid more than the other clerks andthey couldn't give hima raiseuntil the rates were closer.Carter suggested that Madden might transfer to the officeand eventually work back to being a salesman in Amaril-lo.Madden did not pursue the possibility of an office job.In June some prounion sentiment was expressed andprounion talk was led by Madden and employee B. L.Alexander who held a meeting answering employees'questions and getting some eight employeesto sign unioncards.Madden testified that he spoke to most of the em-ployees in the warehouse and production units about theUnion before the meeting and continued to talk about itwith them until his discharge.The principal question here is whether Madden wasdischarged for an assertedly poor attitude toward hiswork or because of hisunion organizingactivities.Otherissues are whether: (1) Supervisor Bums warned an em-ployee he would be discharged for supporting the Union;and (2) General Manager Carter (a) threatened that em-ployees would lose benefits if the Union came into theplant and that Respondent would neversigna contractwith the Union, and (b) illegally interrogated employeesabout their union membership and discriminatorilypromulgated and enforced a rule prohibiting unionsolicitation.B.Madden's Discharge1.Madden testified that shortly after starting workunderWarehouse Superintendent Venus Burns, theydiscussed unions and Burns said that if they heard himtalking about it they would fire him. In the ensuing 2-1/2years they occasionally discussed the "pros" and "cons"of unionism with Madden saying he favored unions.Approximately 1 week before his discharge, Maddenand Burns werein the shipping clerk's office after atruckdriver for another company left. Burns said, "Youknow, old Paul has got it made." Madden asked how andBurns replied that he worked for a good company, that ifState Chemical was like that, if they were union, hewouldn't even have to pick up a box, Madden agreed andadded that they might not have to worry about it muchlonger because "we've got it in the mill." Burns told himhe had better not let them hear him talking about it or theywould fire him.Burns testified not only that he had not talked about theUnion with Madden until his discharge but that he nevertalked to Madden until then.Burns saidthat after hisdischargeMadden said to him that if it doesn't go unionnow it never will, and that he told Madden he couldn'ttalk about it and didn't want to hear about it.Burns alsodenied hearing anything about the Union or knowing ofany union organization at Respondentuntila strangerased him about it around July 6.Bums' testimony is self-contradictory in that histestimony of Madden's June statement indicatesunion or-ganizationattempts at Respondent and contradicts hisstatement about his first knowledgecoming inJuly. Byhis testimony Burns contradicts General Manager Carterwho stated he told his supervisors about the Union's or-ganizational efforts during the third week of June, follow-ing his receipt of the Union's bargaining request, byshowing them the Union's letter.Burns alsotestified thathe didn't have to have any instructions about the unioncampaignsince he had been through it before.Burns' con-tradictory statements lead me to discredit his denials ofMadden's testimony.I credit Madden, finding him the more credible witness,and find and conclude that around June 22, Respondent,by Burns, violated Section 8(a)(1) of the Act bywarningan employee that he would be discharged if Respondentdetermined he was supporting the Union.2.On the following day, Madden in response to aquestion by Supervisor Darrel Goodin, told him how hethought the Union could help the men at State Chemical.Goodin remarked that if the Company went union themen could sit around on their hands and do nothing.On another occasion during the 2 weeks before hisdischarge,Madden was discussing the Union withanother employee when Goodin stopped and listened totheir conversation for awhile, shook his head,said itwouldn't work, and went on.Neither of these undenied incidents was alleged as8(a)(1) violations but were offered to show (as does 1,above) Respondent's unionanimus and that its super-visors knew of Madden's union activities prior to hisdischarge.2Employees punch timecards and are only paid for time "on the clock." 458DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.On June 28, while returning from his coffee break,Madden was called to the office by General ManagerCarter who asked where he had been the day before andwhy Madden hadn't notified anyone he would be absentin the afternoon. Madden said he and his wife were hav-ing family problems and he,had called Warehouse Su-perintendent Burns about being off. Carter then askedMadden where he had been on a previous evening whenSupervisor Wilson was looking for him. Madden said hehad contacted Wilson about taking off. Carter said thatMadden's work performance was insufficient and theywere going to relieve him of his duties. To Madden'squery why, Carter replied he had caused the Company tohave an overstock of Ajax scouring powder and ofsqueegee handles. Carter denied his request for anotherchance saying he had received enough chances. WhenMadden asked if he could work a couple of weeks longersince his wife was planning to go to California, Cartersaid no but that he could finish out the day. Madden saidin that case he would prefer to leave immediately andCarter's assistant, Roby, who had been present during theinterview, left the office and shortly returned with Mad-den's check.Carter stated that several things concerning Maddenhad come to his attention and he decided to talk to Mad-den about them. He called Madden in and told him thathis inventory checking was inaccurate and pointed outtwomistakes regarding overstocking of Ajax andsqueegee handles and that Madden had left the plant oncewithout giving a reason as to why he wouldn't be backand ona second occasion without telling anyone he wasleaving. Further he said Madden had only worked 2 full48-hour workweeks in the previous 6 months and askedifMadden could do better and correct these problems. Hetestified that Madden replied that he didn't know whetherhe could or not, that he had a lot of personal problems.Because this answer indicated to him that Madden didn'thave a proper attitude and predicated solely on thisanswer, he decided to discharge Madden and did so. BothCarter and Roby deny that Madden asked for a secondchance and Carter maintained he knew nothing of Mad-den's union interests until after the discharge when hereceived the charge in this case.For reasons I will discuss below, I do not fully creditCarter. I believe, and hereafter find, that Carter had de-cided to fire Madden because Madden was instrumentalin starting union organization in the plant and that Carterdecided to use the alleged work deficiencies as a pretextfor this discharge, but after reflection it was decided thatthe assigned reasons appeared insubstantial and Mad-den's attitudewas thereafter given as the operativereason for the discharge.Acknowledging that all employeesmake somemistakes, Carter said he had in the past mentioned toMadden some errors he had made, but said that prior tohis discharge interview he had never called Madden to hisoffice to discuss any of the problems he mentioned in thisconversation, or warned Madden about his attitude. Hetestified there was an indication that he needed to sitdown and talk to Madden about several things and thatwhere a man was making one error or mistake theylooked around to see if there were other things thatneeded discussion. He said that it took about a week to3Thoughleading questions may be proper after a friendly witness hasundergone examination under Federal Rules of Civil Procedure, ruleinvestigatethemistakesMadden had made prior todiscussing them in the discharging interview.During examination by the General Counsel, Carterwas asked if, subsequent to discussion with his counsel,he had written the reasons for which he was going todischarge Madden so there would be no mistake about itand he responded no. Later during this examinationCarter acknowledged that he had given a sworn affidavitto a Board agent dated July 29, but protested he had readithurriedly, although admitting he had initialed cor-rections on the two and one-half page typewritten docu-ment. This document (G.C. Exh. 6), after reciting thevarious problems discussed with Madden, continues asfollows:I asked him how these errors came about as well asthe absences. He replied he had personal problems.I asked him again and got no response. I asked himif he thought he could do better and he replied hedidn't know. I took it that he didn't know if he wasgoing to do any better on the job or not. The conver-sation dropped and I told him I had no choice but tolet him go. It is common knowledge that frarelyfireanyone. I called Mr. Cosmic has [sic] part'of consideration as to a future action. I wrotedown exactly what I was going to say so there wouldbe no misunderstanding and that I understood whathis mistakes had been. I can say that if Madden haddone a better selling job in his attitude to do betterImight not have let him go.During examination by Respondent's counsel, Carteragreed that Attorney Cosmic had told him, "You runyour business the way you want to run it, but if you aregoing to let anybody go or something, be sure and checkwith me." In response to further leading questions,3Carter testified in essence that he did call his counsel be-fore talking to Madden.One point concerning Carter's affidavit disturbs meand it is not something said by Carter but a gratuitousstatement by Respondent's counsel during GeneralCounsel's examination of Carter concerning the affidavit.Carter was asked on what date it was reported to him thatMadden left work without notifying any of his super-visors and replied that he believed it was June 17, thedate on which Madden had left. Cosmic at that point in-terjected the following comment. "That's what he be-lieves. If the affidavit says anything different, it speaksfor itself.We don't care what it says."Ido not know whether counsel was speaking forRespondent and the witness or using the word "we" inthe editorial sense in this remark about not caring whatwas contained in a duly sworn statement freely given toa Government agent in the course of an investigation ofa case. If, as Respondent's counsel apparently feels, thereis no compunction for his client to tell the truth in givinga sworn statement to a Government investigator beforetrial,what compunction is there for the client to tell thetruth when sworn to do so during trial? If counsel speaksfor Respondent and its principal witness then what cre-dence can I place in the witness? Counsel's statementdoes cause me to consider closely the veracity of Respond-ent's witness Carter and Carter has caused me to havefurther doubts by, characterizing this typewritten affidavitcontaining his initialed corrections as prepared in a hur-43(b), theydo not help to establishrehability or credibilityand the use ofthem is weighedby me inmaking such resolutions. STATE CHEMICAL COMPANY459ried manner and saying he read it hurriedly in apparentlyattempting to explain inconsistencies.Iam constrained to believe that the version of thedischarge given by Carter in his affidavit more nearlycomports with the facts than does his oral testimonywhich in areas was vague and evasive and that Carter haddetermined to dischargeMadden and so informedRespondent's counsel prior to the discharge.This deci-sion may not have been irreversible, but a week's prior in-vestigation of mistakes and a written speech concerningthem practically guaranteed Madden's dismissal.The mistakes or problems consisted of the following:1.Inaccurate inventory checking as illustrated by anoverstocking of Ajax powder and brass squeegee handles.The mistake on the Ajax occurred approximately 2years prior to the discharge. The Company lost' nothingon the transaction as the product did not deteriorate andthe normal inventory supply was again achieved in a fewmonths.Madden was not warned concerning repetitionof the mistake at the time but was only kidded about it. Itis not clear when the mistake on the squeegee handleswas discovered. An entry apparently showing an addi-tional order of 3 dozen more squeegee handles on June 27could indicate that the mistake was not discovered untilthat date by the purchasing agent and, if so, it could nothave entered into the decision to investigate Madden orto talk to him. Madden was not told what the mistakewas. General Counsel's Exhibit 4, the inventory card,does not of itself solve the difficulty. It appears to showa count of articles followed in most cases by an order indozens. An April entry shows a count of 16, followed byan April figure of 2 dozen, followed by a June 7 count of51, followed by a June 27 order of 3 dozen. Carter wasunable to explain the exhibit on the stand but agreed thatGeneral Counsel's interpretation of it, which in fact com-ports with his affidavit, establishes that the mistake wasthe April entry of 16. This is shown by the addition of 2dozen and the subsequent June count of 51 handles. Butthe error must not have caused Respondent any difficultyoroverstocking,since,on June 27, Respondent'spurchasing agent ordered 3 dozen more handles. Brasshandles have no shelf life and do not deteriorate so noloss was suffered.These two errors, one 2 years old and the other illus-trating at best a discovered counting error that causedRespondent no inconvenience or loss, are at best trivial.Carter thought a third inventory mistake was pointed outtoMadden but could not remember it. I can only con-clude that these inventory trivialities were all that wasferretedout in a week's investigation prior to thedischarge interview.2.Not giving Burns a reason why he did not return towork after lunch and leaving the plant at 4:04 p.m. (56minutes early) without telling a supervisor.Concerning the first occurrence,Madden crediblytestified that at noon on June 27, he telephoned the plantand spoke to Burns saying he was having personalproblems with his wife, asked to be off, and received per-mission from Burns who said he hoped everything wouldturn out and he would see Madden the next morning.Although Burns testified, he was not questioned byRespondent about this occurrence.Carter, when asked about this, subsequently did notdeny that an adequate reason, which was accepted byBurns, was in fact given to Burns. The line of testimonythen retreated to a published rule that employees are sup-posed to call and notify the office staff when they will beabsent.Madden explained that after one occasion whenthe office didn't inform Burns that an employee wouldn'tbe in,Burns told those under his supervision that theywere to talk to him so he would know whether they wouldbe at work,. Carter said that he accepted notification toBurns as sufficient and that Madden might have brokena procedural rather than a substantive rule.Carter stated that Madden had taken off at 4:04 p.m.one day without notifying anyone. Madden testified thathe remembered punching out early on one occasion aftertelling Supervisor Wilson,in Burns' absence, that he hadto pick up his daughter.Wilson testified that he recalledthat occasion and was shown a card and testified thatMadden punched out at 4:10 p.m. on that occasion. Wil-son further testified that on Friday, June 17, Maddenpunched out at 4:04 p.m., but had not told him he wasleaving and that while looking for Madden he ran intoCarter and asked about Madden.Carter recalled this occurrence on June 17, and statedhe did not write anything about it;that he does not recordsuch reports unless they seem to be pertinent.If this event had been anything but trivial, Carter cer-tainlywouldn't have allowed 11 days to pass beforecalling it to Madden's attention or requiring an explana-tion from him,or at least making some note of it. IndeedCarter testified that he didn't believe he ever denied anemployee time off. This event might possibly have beenone of the things Carter thought needed to be brought toMadden's attention, but certainly the June 27 incidentcould not have been one of the indications Carter spokeof as illustrating the need for a conference between Mad-den and himself.3.Madden had not worked a full 48-hour week excepttwice in 6 months.Carter intestifying about this point stated it was not toorelevant, that he would like everybody to work 48-hourweeks, but that it was not a policy he could enforce. Hestated that every 2 or 3 months and sometimes more of-ten, the office manager would do a compilation oftimecards to see if employees were setting a lateness pat-tern and where felt appropriate he mightimpose somedisciplinarymeasures, but had no recollection ofdischarging employees for such an infraction and that thedischarge interview was the first time this topic was evermentioned to Madden.But, as Carter said, this was notone of the two or three things that initiated his investiga-tion of Madden but was added in along with everythingelse.Carter did not testify as to what prompted the in-vestigation, but from his statements it was not the 48-hour workweeks, nor could it have been the June 27 af-ternoonoff, and probablywas not the squeegee handlesas the purchasing agent probably discovered that errorwhen he placed a new order on June 27. What is left is the2-year-old Ajax order error and the June 17 punch out.Unspoken, but what I believe and find the cause to be, isMadden's union activities. Certainly the other things areso trivial individually or collectively that the elaborate,production here engaged in, the checking with Respond-ent's counsel and writing these errors out, would nothave been indulged in without Madden's union activitiesprompting this scenario.I think it is probable that Madden's attitude at the timewas not optimum for an employee,considering that he ap-parentlywas having some domestic difficulties, had 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecently been told by Carter that he could not get a raise,and then was called into the office and in the presence ofa witness deprecated over "nit-picking" minutiae. It is en-tirely conceivable that under such circumstances Mad-den's attitude was not the best that could be expected.But it is not credible that an employee who had given 8years' good service, who had been kept at a higher ratethan other clerks, was good at detail inventory, and hadbeen a "very, very good employee" according to Carter,would be fired in the middle of the day during a work-week, because it was company policy "to make a betterhand." This action couldn't bring about such a result or inany way contribute to make Madden or any other em-ployee better as employees. Management does not relyon one answer to one question to determine the qualitiesof an employee without regard to that employee's previ-ous service unless there is a deeper motivation and herethat unspoken motive is to demonstrate to Madden and toother employees the dangers of being a union proponent.In any event I credit Madden in that he asked foranother chance or at the least be permitted to work for afew weeks longer.Ifind and conclude that Carter knew or at least hadwell-founded suspicions thatMadden was an activeproponent in the attempted organization of Respondent'splant.Considering the smallness of the plant, the open-ness of the union activity, and that several supervisorsknew of Madden's actions, that conclusion is inescapable.I further find and conclude that Respondent's assertedreasons for discharge are pretextual and that Respondentviolated Section 8(a)(3) and (1) in discharging LannyMadden.C. Section 8(a)(1) AllegationsAllegation 7(b) of the complaint is concerned with twospeeches of Plant Manager Carter to employees aroundJuly 7 and 19. Allegations 7(d) and (e) relate only to thelatter talk. Essentially Carter is charged with interrogat-ing employees about their union membership activitiesand desires and threatening employees with loss ofeconomic benefits if they supported the Union and thatRespondent would not sign a contract with the Union.Carter testified that at two formal meetings with em-ployees he gave two talks which had been cleared withRespondent's counsel. Among other things he admits hesaid that the Company would use all legal means availableto fight off the union organization and that he asked theemployees if they belonged to a union, but says he im-mediately withdrew the question thinking the employeesmight take it to mean he was asking whether they hadjoined this Union.GeneralCounsel'switness,employee Jackson,testified that at one meeting, after Carter told the em-ployees that all Hoffa had ever done for his union was tobuy some Florida swampland and sell it to his unionmembers, employee Whitehead asked Carter if the em-ployees would get to keep their profit-sharing plan if theUnion came in, and Carter said probably not. AfterCarter said he didn't know the answer to another questionhe read something and then asked employee Billy JoePassmore if he had ever belonged to the Union. Passmoresaid no and Carter asked if anyone else had belonged toa union and then withdrew the question.Passmore, a witness for Respondent, testified that at ameeting Carter asked him and all the men in turn aroundthe table whether they belonged to a union. Passmore re-membered that Carter was asked whether employeeswould lose the profit-sharing plan if the Union came inand that Carter replied he didn't know. Passmore testifiedthat Carter said a local company, Amarillo Hardware,was still negotiating with the Union and that it took timeto agree to and draw up a contract.Jackson testified that either at the first or second meet-ing Carter said he had asked a man from Amarillo Hard-ware if they had signed a contract and was told no andCarter said that State Chemical would not either.On cross-examination Jackson was queried about aninterview with Respondent's counsel prior to the hearingand said he tried to answer counsel's questions truthfully.He admitted he answered negatively to questions regard-ing whether Carter told him, or anyone in his presence,anything about losing profit-sharing or other benefits ornot signing a contract. Jackson's testimony raisesquestions of whether Jackson was not telling Respond-ent's counsel the truth, whether he was differentiatingbetween having a conversation and hearing a speech at ameeting, or not telling the truth at the hearing.-Carter denied threatening that profit-sharing or otherbenefits would be taken from the employees or that theCompany would not sign a contract. Carter explainedthat during a question and answer period he was askedwhat would happen after the election and answered thatthey would have to negotiate with the Union if it won andthat at Amarillo Hardware the Union had won but theywere still negotiating a contract after 2 years. Carterstated that after asking and withdrawing the questionabout whether the employees belonged to the Union, hesaid he had belonged to a union and that if the Unionwould do any good for the employees he would be glad tobring it in, but that he didn't think the Union would helpthem.Considering theseallegations,GeneralCounselproduced only the imprecise testimony of Uris Jackson.I believe that Carter did tell the employees that followingan election victory the Union was still negotiating for acontractwithAmarilloHardware after 2 years. Ap-parently this is an undisputed fact and though the state-ment might carry an implication that negotiations mighttake that long if the Union won at Respondent, this is notequivalent to a threat that Respondent would not sign acontract with the Union. I reject Jackson's contradictorytestimony on this point. The testimony adduced will notsupport a finding of a threat of loss of benefits. Thetestimony concerning loss of the profit-sharing plan wascontradictory and I cannot place full credence onJackson's testimony. In the context of the speech I be-lieve that the answer most probably given indicated thatretention of the plan depended on the outcome of collec-tive-bargaining sessions if the Union organized the plant.I therefore find and conclude that General Counsel hasnot proved allegations 7(b) or (e).As to unlawful interrogation, it is obvious from Carter,from Respondent's witness Passmore, and from GeneralCounsel's witness Jackson, that Carter did ask the em-ployees whether they were members of the Union. Carterdid not state why he asked this question or wanted this in-formation.The question apparently was asked afterCarter told the employees Respondent would use everylegal means to fight the Union. Interrogation in the faceof open hostility to the Union following the discharge ofthe leading union proponent and the assignment of trivialreasons for his discharge, would have the natural con-sequence of inducing fear of reprisal in the employees if STATE CHEMICAL COMPANY461they answered the question truthfully. Here Passmore,one of Respondent's witnesses who apparently hadhelped promote the Union and was a member of it,responded no to Carter's question. Although Carter ap-pears to claim- he was trying to make another unspokenpoint in asking the question, I find and conclude that thisquestion was coercive interrogation and as such violatedSection 8(a)(1) of the Act.Paragraph 7(c) of the complaintallegesthat on or aboutJuly 13, 21, and 22, Plant Manager Carter discriminatori-ly promulgated and enforced a rule prohibiting solicita-tions for union membership or support during employees'worktime by orally advising employees of such a rule andwarning them of penalties for violating it. In essence thisallegation concerns restrictions placed on employee B. L.Alexanderwho was Madden'sunioncoproponent.Respondent stated at the hearing that it does not have anyno-solicitation rule and that employees are allowed to sol-icit during workingtime,but that it draws a line at harass-ment of its employees. The General Counsel says theCompany has, in essence,an illegal no-solicitation rule asshown by Alexander's testimony, in that he wasrestricted from talking about the Union.Alexander, at the time of the hearing, had been inRespondent's employ approximately 6 months, startingin production, moving to the warehouse, and finally beingmade a city delivery driver. Around July 13 or 14, Cartercalled him into the office andsaidhe heard that Alex-ander was talking about the Union on company time, thiswas unlawful and he didn't want it to happen again, andAlexander could talk about it on his own time or on hisbreaks and at lunch period. About 2 days later in the cof-fee room, apparently in the presence of other employees,Alexander asked Carter about employee Whitehead talk-ing against the Union on company time. Carter said thatWhitehead had the Company's interests at heart andcould say what he pleased, when he pleased. About 20minutes later Carter came by Alexander's work stationand said he would see to it that Whitehead didn't say anymore about the Union. There is no evidence of who theother employees in the coffeeroomwere besides CarrollCross, whether they heard the complete conversation ornot, or whether they learned of the restrictionon anti-union talk given to Whitehead.About a week later, Alexander was called to Carter'soffice and after being questioned about another topic wastold he was being warned for the second time for talkingabout the Union on company time. Alexander replied hewouldn't accept it since he had not been talking about theUnion.Alexander testified there were two more meetings withCarter and in the third Carter told him he was still talkingabout the Union and he denied it. Carter said he had awitness and would produce him, and a few days laterAlexander was called to the office and employee WaddellWyatt was present. Carter said he had his witness butWyatt remained quiet. Carter said he had a complaintfrom the employee that Alexander was bothering him oncompany time and Alexander denied it.During Respondentcounsel'sprehearing interviewwithAlexander, he admitted that during July Cartercalled him in the office, told him he was bothering an em-ployee on company time, and warned him not to do itagain, that it was against the law. Alexander stated thatthe fourth conversation took placesometimearound thedate of the first hearing which would be mid-October.Alexander stated that he had not talked about the Unionwith Wyatt since he had been made a city delivery driver,which would mean that any conversation with Wyattwould have occurred in July or August.Carter testified that on the first occasion he told Alex-ander he had received a complaint that Alexander washarassing an employee and he wanted no more of it.Carter explained that employee Sorrel was an individualwho didn't like anyone to talk to him, took no coffeebreaks, considering them a waste of the employer's time,and that Sorrel had complained to him that people hadbeen to see him wanting him to sign a union card and thathe didn't want to be bothered with it. Carter stated thatSorrel used the term union but that he considered itharassment and so advised Alexander.AssistantManager Richard Roby stated he waspresent at the first meeting between Alexander andCarter and that Carter told Alexander he could talk on hisown time and that Carter did not explain to Alexanderwhat he meant by harassment.Carter testified that several weeks later he had a com-plaint from Waddell Wyatt that Alexander had been talk-ing to Wyatt and another individual before they punchedin and kept it up throughout the day. He talked to Alex-ander a few days later concerning this complaint andAlexander asked for confrontation. On the following dayhe had Wyatt present and told Alexander that this was theman who said he had been harassing him during workhours. He told Alexander he was running the Companyand that Alexander would have to mind his business andget his work done.Testimony was offered that since Alexander was onthe city delivery job, his truck was loaded early so that hehad to leave the plant before the regular coffee break timeand was therefore denied an opportunity of having hisbreaktime at the plant when he could talk to other em-ployees about the Union, particularly since he had beenwarned to talk union only on his own time and at cof-feebreaks. Additional testimony was offered that the manwhom he replaced was usually in the plant four times outof six for coffeebreaks during the week whereas Alex-ander was there only once or twice since becoming a citydelivery driver. Alexander stated that at one point he toldWarehouse Superintendent Burns that he knew why hewas being loaded out early and Burns replied it was nothis doing but that of the front office. Burns was notquestioned about this conversation.Thereafter a scheduled Board election was canceled bytelegram and in a meeting with employees in the coffeeroom, Carter read the telegram to the employees and toldthem it was time to drop the subject, quit wasting timeand go to work, and quit talking for or against the Union.Carter testified that there was no rule that employeescould not talk to one another. He states that Wyatt com-plained about union talk and he termed it harassment indiscussing it with Alexander. Carter could not think ofany other conversation ever reported to him that he con-sidered harassment.The essential question here is whether Carter has madetalking about a union synonymous with "harassment"Carter admitted that Sorrel is a somewhat unique in-dividual. It seems to me that if employees were free totalk and that Carter had a complaint from Sorrel, hewould have explained Sorrel's desire to be left alone toAlexander and not obfuscated the incident by talkingabout harassment. But here, as Roby corroborates, Alex-ander was told not to talk about the Union on companytime but to restrict his conversations to his own time. 462DECISIONSOF NATIONALLABOR RELATIONS BOARDSimilarly concerning Wyatt, if Carter did not have a no-solicitation rule and employees were free to talk, hecould have advised Alexander that there was a linebetween conversation concerning Union and harassmentof an individual and that he might be stepping over it. AndCarter did not trytomake this clearto Alexander butwarned him for harassment a second time.An indication of Carter's ideas concerning the Unionmay be had from Alexander's testimony that when hecomplained to Carter about Whitehead's activity in talk-ing against the Union, Carter's initial response was thatsinceWhitehead had the Company's best interests atheart he could talk when and where he pleased. AlthoughCarter later told Alexander he had restricted Whitehead,the restriction in and of itself shows that the Company didrestrict conversation concerning the Union ThereforeRespondent's position at the hearing that it did not havea no-solicitation rule is wrong in that Respondent hasrestricted conversation about the Union with no apparentreason for so doing. Respondent has not claimed that con-versation about the Union was causing production orother problems in its plant.It seemsevident from the testimony that Carter in-stituted a rule restricting conversation concerning theUnion in Respondent's plant on his own initiative with noshowing of any reason for so doing. The promulgationand enforcement of such a rule is under these circum-stances contrary to Respondent's assertion and violativeof Section 8(a)(1). I conclude and find that Respondentby Plant ManagerCarter haspromulgated, issued, andsought to enforce a no-solicitation rule restricting em-ployees from talking about the Union in violation of theemployees' Section 7 rights and in violation of Section8(a)(1) of the Act.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent as set forth in section II,above, and therein found to constitute unfair labor prac-tices in violation of Section 8(a)(1) and(3) of the Act, oc-curring in connection with Respondent's business opera-tions as set forth in section I, above, have a close, inti-mate,and substantial relation to trade, traffic, and com-merce among the several States,and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.day thatRespondent reinstates him, less any net earningsfor the interim.Backpay is to be computed on a quarterlybasis in the manner establishedby theBoard in F. W.Woolworth Company,90 NLRB 289, with interest at therate of 6 percent per annum to be computed in the mannerset forth inIsis Plumbing & Heating Co.,138 NLRB716. It is further recommended that Respondent makeavailable to the Board on request, payroll and otherrecords, in order to facilitate the checking of the amountof backpay due and the reinstatement rights of LannyMadden.Respondent has also interfered with its employees'rights by interrogating them concerning union member-ship and by restricting its employees from talking abouttheUnion and warning them of penalties for violatingsuch rule,and by warning employees that they might bedischargedif theysupported the Union or became orremained members of it.It is hereby recommended thatRespondent be ordered not to infringe upon the rightsguaranteed its employees by violating the Act in the sameor anysimilar manner.On the basis of the foregoing findings, and the entirerecord, I make the following:CONCLUSIONS OF LAW1.StateChemical Companyisan employer engagedin commerce within the meaning of Section2(6) and (7)of the Act.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.By discriminatorily dischargingLanny E.Maddenon June 28,1966, and thereafter refusing to reinstate him,because of his union sentiments, membership,and activi-ties,Respondent has engaged in and is engaging in unfairlabor practices affecting commerce within the meaning ofSections 8(a)(3) and (1) and 2(6) and(7) of the Act.4.By promulgating an invalid rule restricting em-ployees from discussingthe Unionand by warning themof penalties for violating such rule, by interrogating em-ployeesconcerningtheir unionmembership, and bywarning employeesthat theymight be discharged for sup-porting or becoming members of theUnion,Respondenthas engaged in and is engaging in unfair labor practices af-fecting commerce within the meaning of Sections 8(a)(1)and 2(6) and(7) of the Act.IV.THE REMEDYHaving found that Respondent engaged in the unfairlabor practices set forth above,it is recommended that itcease and desist therefrom and take affirmative actiondesigned to effectuate the policiesof the Actas follows:Respondent having discharged and thereafter not hav-ing reinstated employee Lanny Madden because of hisunion sentiments and activities,it is recommended thatRespondent offer him immediate and full reinstatementto his former position,or if that position is unavailablethrough change in Respondent'soperations, then to asubstantially equivalent position,without prejudice to hisseniority or other rights and privileges,and that Respond-ent make him whole for any loss of pay he may have suf-fered by reason of Respondent's discrimination againsthim, by payment to him of a sum equal to that which hewould have normally received as wages from June 28,1966, the date of his discriminatory discharge,until theRECOMMENDED ORDEROn the basis of the foregoing findings of fact and con-clusions of law,and upon the entire record in this caseconsidered as a whole,Ihereby recommend that theRespondent,State Chemical Company, Amarillo, Texas,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in and activities on be-half of Teamsters Local Union No. 577, Southern Con-ference of Teamsters,affiliatedwith the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpersof America, or any otherlabor organization,by discriminatorilydischarging and not reemploying itsemployees.(b)Promulgating an invalid rule restricting its em-ployees from discussing or talking about the Union andwarning employees that it would exact penalties for in-fringement of such rule. STATE CHEMICAL COMPANY(c)Unlawfully interrogating its employees concerningtheir union membership.(d)Warning employees that support of the Union ormembership therein might lead to their being discharged.(e) In any like or similar manner interfering with,restraining, or coercing its employees in the exercise oftheir rights to self-organization, to form labor organiza-tions, to join or assist Teamsters Local Union No. 577,Southern Conference of Teamsters, affiliated with the In-ternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, to bargain col-lectively through representatives of their own choosing,and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to Lanny E. Madden immediate reinstate-ment in accordance with the recommendations set forthin The Remedy section above.(b)Make Lanny E. Madden whole for any loss of payhe may have suffered by reason of Respondent's dis-crimination against him in accordance with the recom-mendations set forth in The Remedy section above.(c)Preserve and, upon request, make available to theBoard or its agents,for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all recordsnecessary to analyze the amount of backpay due and therights of Lanny E. Madden under the terms of thisRecommended Order.(d)Post at its Amarillo, Texas, warehouse and plant,copies of the attached notice marked "Appendix."4Copies of such notice, to be furnished by the RegionalDirector for Region 16, Fort Worth, Texas, after beingsigned by a responsible agent of Respondent, shall beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director for Region 16, inwriting, within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith.5IT IS FURTHER RECOMMENDED that complaint allega-tions 7(b) and (e) be dismissed.4In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommendedOrder of aTrial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order."4635 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read."Notify said Regional Director,inwriting,within 10 days from the date of this Order,what steps Re-spondent has taken to comply herewith."APPENDIXNOTICE To ALLEMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:Following a trial in which the Company, the Union,and the General Counsel of the National Labor RelationsBoard participated and offered their evidence, a Trial Ex-aminer of the Board has found that we violated the lawand has ordered us to post this notice and to abide bywhat we say in this notice.WE WILL NOT try to discourage you from becom-ing or being members of Teamsters Local Union No.577, Southern Conference of Teamsters, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, by unlawfully discharging any of our employees.WE WILL NOT tell employees that they cannot talkabout the Union during working hours or threatenpunishment for doing so.WE WILL NOT unlawfully ask employees abouttheir union membership or desires.WE WILL NOT warn employees that they may befired for helping or joining the Union.WE WILL offer Lanny E. Madden his former jobwith all of his rights and any backpay due.All our employees are free to become or remain unionmembers.STATE CHEMICALCOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Sixth FloorMeacham Building, 110 West Fifth Street, Fort Worth,Texas 76102, Telephone 334-2941.